DETAILED ACTION
Claims 1-20 are under current consideration.
It is noted here that a total of 10 sequences, SEQ ID NO: 10-15, 27-28 and 39-40, have been searched/examined. The sequences set forth by SEQ ID NO: 29-32 have yet to be searched for reasons of this action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020 cites two references which were not submitted; and, those references that were submitted were not cited by the IDS. See attached form 892 which cites the references on the IDS; these references by Huang et al. (2011) and Kung et al. (2016) are attached to this action.
Should Applicant require that the submitted documents are considered, the Office suggests that submitting a new IDS which provides the appropriate citations for GenBank ARV77948.1 and Zheng et al. (2011). 
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  active method steps which would lead to the preparation of a viral vaccine as claimed in the preamble. Note that the claims are directed to a use limitations; for example, method for preparing a viral vaccine, which uses a harvested picornavirus as obtained by the method of claim 1. Note that incorporating an active method step of formulating a composition with a pharmaceutically acceptable carrier, as an example, would rectify this rejection. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Nucleic Acids Research, 2011-see attached form 892).
The claims are directed to (in part): a method for producing a picornavirus with a type I internal ribosome entry site (IRES), the method comprising the steps of: 5providing a recombinant cell including a recombinant expression vector, the recombinant expression vector containing a recombinant nucleic acid encoding a recombinant polypeptide which has an amino acid sequence corresponding to that of a truncated mutant product of 10a wild-type FBP1 protein having 644 amino acids in length, the truncated mutant product lacking a C-terminal domain of the wild-type FBP1 protein; infecting the recombinant cell with the picornavirus; incubating the infected recombinant cell; and 15harvesting the picornavirus produced: see instant claim 1.
Huang teaches that the FBP1 protein binds the IRES of EV71 and enhances viral translation and viral growth; see title. The author discloses that during EV71 infection, the nuclear protein FBP1 acts as a positive regulator of EV71 replication by competing with negative ITAF (IRES trans-acting factors) for EV71 IRES binding and that such findings may provide a route to new anti-viral therapy; see abstract and instant claims 7 and 8. The author teaches that the both the KH3 and KH4 domains of the FBP1 are sufficient for binding with EV71 5’-UTR, which comprises the IRES; see abstract and p. 9639, col. 1. See Figure 3, p. 9640 depicting the different domains of FBP1, including the C-terminal domain comprising amino acids 511-644, as well as different truncated FBP1 proteins; truncations of the FBP1 of this figure include FBP1 (1-251) and FBP1(275-443), meeting the limitations of a 372-644 deletion and 63-78 deletion; see instants claims 2 and 4. See the legend for Figure 3, p.9640 which teaches transfecting cells with expression plasmids encoding for various truncated forms of FBP1 and incubated with biotinylated EV71 5’-UTR RNA probe; see claim 1, in part.
Huang does not explicitly teach providing a cell with a vector which expresses the truncated FBP1 protein combined with infecting recombinant cells with picornavirus, and followed by incubating the infected cells and harvesting the picornavirus produced; see claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to infect the transfected cells described by Huang on p. 9640 with a wild-type picornavirus, provide optimal conditions for the viral infection during incubation and harvest the virus. One would have been motivated to do so in order to observe the enhancement of viral translation and viral growth of a wild-type picornavirus, in contrast to the biotinylated EV71 5’-UTR RNA probe as taught by Huang.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used. In addition, Huang describes the necessary structural domains of the FBP1 protein for binding to the IRES as well as the protein’s functional properties in enhancing viral translation and viral growth. 
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 3, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-18 are allowed.
Note that claims 11 and 12 are directed to (in part) the sequences set forth by SEQ ID NO: 14-16 which have yet to be searched; the sequences set forth by SEQ ID NO: 7-12 of claims 11 and 12 are found free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648